Citation Nr: 1402411	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-42 369	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  He served in the Republic of Vietnam from November 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for skin cancer.  Jurisdiction has transferred to the RO in Nashville, Tennessee.

In September 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Board remanded this matter for additional development of the evidence in May 2011.


FINDING OF FACT

The Veteran's actinic keratoses and basal cell carcinomas of the skin are due to sun exposure during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for actinic keratoses and basal cell carcinomas of the skin have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that an injury or disease resulting in disability was incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection, there must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between the current disability and the event, injury, or disease of service.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d) (2013).  Service connection is presumed for certain diseases associated with herbicide exposure during service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Exposure to herbicides is presumed if there was service in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013); McCartt v. West, 12 Vet. App. 164 (1999).  The only skin disease determined to be associated with herbicide exposure is chloracne or other similar acneform diseases.  38 U.S.C.A. § 1116(a)(2)(C) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2013).  However, other disabilities can be service-connected based on herbicide exposure if shown be medical evidence to be the result of herbicide exposure.

Only the most salient and relevant evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  An explanation of how this evidence is weighed must be provided.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of the evidence, reasonable doubt is resolved in favor of the claimant and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the evidence, the Veteran has a current skin disability.  Current means contemporaneous with the time a claim is filed or at any time during its pendency.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim in March 2008.  VA and private treatment records show diagnoses of actinic keratoses, basal cell carcinoma, seborrheic keratoses, nevi, lentigines, scalp excoriation, folliculitis, and dermatitis.  Diagnoses of actinic keratoses, basal cell carcinomas, and dermatitis were made at a September 2011 private examination performed under VA contract.

None of those diagnoses is associated with herbicide exposure.  Therefore, service connection cannot be presumed due to herbicide exposure.  Service connection may be established by proving causation between a disability and herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997); McCartt v. West, 12 Vet. App. 164 (1999).

A Veteran is presumed to be in sound condition when examined for entrance into service, except as to defects noted at that time.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only such defects as are recorded in an examination report.  38 C.F.R. § 3.304(b) (2013).  At his June 1968 entrance examination, the Veteran reported boils which he described as pimples.  No problem with his skin was noted and skin examination was normal.  Therefore he is presumed sound and the relevant inquiry is whether he incurred a skin injury or disease during service or due to some event, injury, or disease during service.

The service medical records are devoid of any complaint of or treatment for any skin problem.  However, due consideration shall be given to the circumstances of service.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(d) (2013).  The Veteran it presumed to have been exposed to herbicides during service because he was in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  Service in the Republic of Vietnam, a tropical country, also likely resulted in his substantial sun exposure.

In his statements and testimony, the Veteran contends his current skin disability is due to his herbicide exposure during service.  Lay evidence sometimes is sufficient to prove a relationship to service.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Yet the question of relationship to service of the diagnosed skin disabilities falls outside the province of a lay person.  It is a medical question because of the complexities involved which include the numerous diagnoses that have been made, the numerous potential causes of those diagnoses, and the number of years since the Veteran's service.  Only those with medical expertise are competent where the determinative issue is medical in nature.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent to offer an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

At a September 2011 VA contract examination, the examiner opined that the Veteran's actinic keratoses and basal cell carcinomas were not due to herbicide exposure during service but were due to his sun exposure during service.  The examiner noted that the Veteran's disabilities were on sun-exposed areas and were due to the ultraviolet exposure he received while stationed in a tropical climate.  A medical opinion is weighed based on the author's qualifications and review of the evidence, the scope of the examination, and the accuracy of any factual premises, rationale offered, and degree of certainty provided for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  Here, the opinion was provided by a physician with dermatological expertise following a review of the evidence and an assessment of the Veteran.  Language conveying certainty was used.  There is no indication of any inaccurate factual premise, as the Veteran was exposed to herbicides and the sun during service.  The rationale that there is no association between basal cell carcinoma and herbicide exposure, that there is an association between basal cell carcinoma and actinic keratoses and sun exposure, and that the Veteran's problems being concentrated to exposed areas is consistent with sun but not with herbicide exposure was provided.  Further, herbicide exposure was rejected because that should have resulted in more problems to covered areas and because the examiner was not aware that dioxin was a risk factor for basal cell carcinoma.

As there is no significant reason to discount that opinion, the Board finds it is the most persuasive evidence available since no other medical opinions regarding the etiology of any skin disability exist.  Each of the requirements for establishing service connection, has been met.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that actinic keratoses and basal cell carcinoma of the skin are due to exposure to the sun during service and service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for actinic keratoses and basal cell carcinomas of the skin is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


